DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The RCE filed on 8/9/2022 has been entered
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, are rejected under 35 U.S.C. 103 as being unpatentable over Steinberger (US PG Pub No. 2012/0186568) in view of Hamada et al (US PG Pub No. 2001/0045800) in further view of Nakao et al (US PG Pub No. 2008/0024258).
Regarding claim 1, Steinberger teaches A contacting device (15 figure 1) of a voltage transmission device (8 figure 1) of an ignition device of a large engine, cylinders of the large engine have piston diameters of at least 140 mm (examiner interprets that the size of the engine has not discernable patentable weight here nor does this make the limitation patentable distinct from the prior art applied), comprising: 
a first spring portion (15.1 figure 1 non-compressible segment is still part of spring paragraph 24) that electrically contacts a cable (9 figure 1) contacting piece of the voltage transmission device; and (15.1 figure 1 non-compressible segment)
a second spring portion (15.3 figure 1) that electrically contacts a spark-plug connector (30 figure 1 contact region of spark plug (paragraph 25)) of a spark-plug (3 figure 1) of the ignition device, (15.3 figure 1 paragraph 24 contact segment for contacting spark plug)
a third spring portion (15.2 figure 1) formed between the first spring portion and the second spring portion with a maximum diameter of the contacting device (15.2 figure 1 is touching 16 insulating protective sheath which is maximum diameter)
wherein the second spring portion tapers in a free end direction (15.3 figure 1 paragraph 24) that lays against the spark-plug connector (30 figure 1) of the spark-plug.
Steinberger does not explicitly teach however Hamada teaches the third spring portion tapering from the first spring portion to a larger diameter (7a figure 2 paragraph 38 and 39 spring member 7)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Steinberger based on the teachings of Hamada to teach the third spring portion tapering from the first spring portion. The motivation would be to ensure proper connection (Hamada paragraph 39).
Steinberger and Hamada do not explicitly teach however Nakao teaches the third spring portion having a plurality of adjacent coils each tapering in diameter from the first spring portion to a maximum diameter of the contacting device (548 figure 8 paragraph 50 close winding portion).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Steinberger and Hamada to teach the third spring portion having a plurality of adjacent coils each tapering in diameter from the first spring portion to a maximum diameter of the contacting device. The motivation would be to ensure electrical contact between the coil sping and terminal portion of the sparkplug to be further steadily maintained (Nakao paragraph 50)
Regarding claim 2, Steinberger teaches wherein the second spring portion is configured to center the contacting device on the spark-plug (15.3 figure 2 paragraph 24; 15.3 improves contacting and improves contact rigidity of contact segment 15.3 of spring).
Regarding claim 3, Steinberger teaches the third spring portion formed between the first spring portion and the second spring portion (15.2 figure 1)
Steinberger does not explicitly teach however Hamada teaches that provides a preloading and a tolerance compensation in a longitudinal direction of the contacting device (7a figure 2 paragraph 38 and 39 spring member 7 within high tension connection terminal 2 is restricted and tilt of spring member 7 is prevented).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Steinberger based on the teachings of Hamada to teach providing a preloading and a tolerance compensation in a longitudinal direction of the contacting device. The motivation would be to ensure election connection (Hamada paragraph 39).
Regarding claim 4, Hamada does not teach the third spring portion has a greater axial length and a greater spring coil pitch than the second spring portion. 
However Hamada teaches that 7a figure 2 teaches a diameter of the spring member 7a increasing in the middle portion to restrict tilt. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to teach the third spring portion has a greater axial length and a greater spring coil pitch than the second spring portion, since it has been held that where the general conditions of a reducing tilt in a spring are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 9, Steinberger teaches An ignition device of a large engine, whose cylinders have piston diameters of at least 140 mm, comprising: 
a spark-plug (3 figure 1), that comprises an electrical spark-plug connector (30 figure 1 and 2); 
a voltage transmission device (8 figure 1) that supplies the spark-plug (3 figure 1) with an electric ignition voltage (4 figure 1 paragraph 22), the voltage transmission device comprises: 
an insulator; (16 figure 1)
a cable contacting piece for an electrical cable; and (9 figure 1 high voltage terminal)
an electrically conductive contacting device (151 figure 1), which extends between the cable contacting piece and the electrical spark-plug connector (30 figure 1 and 2) of the spark-plug that comprises: 
a first spring portion (15.1 figure 1) that electrically contacts a cable (9 figure 1) contacting piece of the voltage transmission device; and 
a second spring portion (15.3 figure 1) that electrically contacts a spark-plug connector of a spark-plug (3 figure 1) of the ignition device,  (see claim 1)
wherein the second spring portion tapers in an end direction (15.3 figure 1 paragraph 34) that lays 
against the spark-plug connector (30 figure 1) of the spark-plug; 
wherein the electrical spark-plug connector of the spark-plug comprises a trough into which the second spring portion projects (30 figure 2).
a third spring portion (15.2 figure 1) formed between the first spring portion and the second spring portion with a maximum diameter of the contacting device (15.2 figure 1 is touching 16 insulating protective sheath which is maximum diameter)
Steinberger does not explicitly teach however Hamada teaches the third spring portion tapering from the first spring portion to a larger diameter (7a figure 2 paragraph 38 and 39 spring member 7)
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Steinberger based on the teachings of Hamada to teach the third spring portion tapering from the first spring portion. The motivation would be to ensure proper connection (Hamada paragraph 39).

Regarding claim 10, Steinberger teaches wherein the trough comprises a trough bottom and a trough rim, wherein the trough rim has a height that corresponds at least to a spring wire thickness of the contacting device (32 figure 2).
Regarding claim 11, Steinberger teaches wherein the trough rim has a height that corresponds to at least two times the spring wire thickness of the contacting device (32 figure 2).
Regarding claim 12, see the rejection of claim 9 as the limitations are substantially similar.
Regarding claim 13, Steinberger teaches wherein the same is a gas engine (paragraph 6 spark plug in engine).
Regarding claim 14, Steinberger teaches wherein a winding diameter the second spring portion, emanating from the third spring portion, tapers in the free end direction (15.3 figure 1).
Regarding claim 15, Steinberger teaches wherein the cylinders have piston diameters of at least 175 mm (see claim 1)

Regarding claim 5 and 14, Steinberger teaches wherein a winding diameter the second spring portion, emanating from the third spring portion, tapers in the free end direction (15.3 and 31 figure 1 and 2).



Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See Nakao (US PG Pub No. 2008/0024258) in rejection above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747